July 18, 2016 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Integrity Capital Income Fund, Inc. — File. Nos. 000-55277 and 811-23126 Rule 17g-1(g) Fidelity Bond Filing Ladies and Gentlemen: On behalf of Integrity Capital Income Fund, Inc. (the “Company”), enclosed herewith for filing, pursuant to Rule 17g-1(g) under the Investment Company Act of 1940, are the following: 1. A copy of the resolutions of the Board of Directors, including a majority of the Board of Directors who are not “interested persons”, dated July 15, 2016 approving the amount, type, form and coverage of the Fidelity Bond. 2. A copy of the fidelity bond covering the Company. The premiums for the Bond have been paid for the period from July 11, 2016 to July 11, 2017 If you have any questions regarding this submission, please do not hesitate to call me at (719) 955-4801. Very truly yours, INTEGRITY CAPITAL INCOME FUND, INC. /s/ Eric Davis Eric Davis President, Chief Investment Officer and Chief Compliance Officer Enclosures Resolutions Adopted by the Board of Directors of Integrity Capital Income Fund, Inc. on July 15, 2016 Approval of Rule 17g-1 Fidelity Bond WHEREAS: The Board of Directors of the Fund, including the independent Directors, have been provided data covering the Fund’s fidelity bonding requirements and proposed fidelity bond coverage; and WHEREAS: The Directors, in accordance with the requirements of Rule 17g-1 under Section 17(g) of the Investment Company Act of 1940, have given due consideration to the value of the net aggregate assets of the Fund to which any covered person may have access, the type and terms of the arrangements made for the custody and safekeeping of such assets, the nature of the securities in the Fund’s portfolios, the nature of the business of the other parties, the amount of the bond, and the amount of premium of such bond. NOW, THEREFORE, BE IT RESOLVED: That the form and amount of the fidelity bond issued by Federal Insurance Company in the amount of $250,000 (the “Bond”) is ratified and approved by the Board, including a majority of the independent Directors; and FURTHER RESOLVED: That the aggregate Bond amount of $250,000 is found and determined by the Board, including a majority of the independent Directors, to be reasonable and in the amount required pursuant to Rule 17g-1 of the Investment Company Act of 1940; and FURTHER RESOLVED: That the officers of the Fund be, and hereby are, authorized and directed by the Board, including a majority of the independent Directors, to cause the Fund to obtain the fidelity bond coverage described and to pay the premium of $1,500; and FURTHER RESOLVED: That the Chief Compliance Officer or any other officer of the Fund is authorized and designated by the Board, including a majority of the independent Directors, to submit all required filings to the Securities and Exchange Commission on the Fund’s behalf and to give the notices and such other information required pursuant to Rule 17g-1 under the Investment Company Act of 1940; and FURTHER RESOLVED: that the proper officers of the Fund be, and each of them hereby is, authorized to make any and all payments, and to do any and all other acts, in the name of the Fund and on their behalf, as they, or any of them, may determine to be necessary or desirable and proper with the advice of counsel in connection with or in furtherance of the foregoing resolutions. COSTELLO & SONS INSURANCE ATTN: Sasha Specht 1 SAN RAFAEL, CA 94901 INSURED: INTEGRITY CAPITAL INCOME FUND INC PRODUCT: DFIBond POLICY NO: TRANSACTION: NL Chubb Group of Insurance Companies
